NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10191

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00032-RCC-
                                                BGM-1
 v.

DONOVAN QUENTIN DELORES,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Donovan Quentin Delores appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon his third revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Delores contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain the sentence adequately. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none. The record reflects that the district court sufficiently explained its reasons

for adopting probation’s recommendation to impose the above-Guidelines

sentence, including Delores’s history of noncompliance and his unsuitability for

supervised release. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc). Moreover, contrary to Delores’s contention, the record reflects that the

district court relied on only proper sentencing factors. See 18 U.S.C. § 3583(e);

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Delores also contends that the sentence is substantively unreasonable

because his violation was merely “technical.” The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the section 3583(e) sentencing factors and the

totality of the circumstances, including Delores’s repeated violations of the court’s

trust. See Gall, 552 U.S. at 51; Simtob, 485 F.3d at 1063.

      AFFIRMED.




                                           2                                    19-10191